Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13, 15-16, 18-21, 24 are pending in Instant Application.
Claims 14, 17, 22, 23, 25-27 are cancelled.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62554829 filed 09/06/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to arguments
Applicant’s arguments filed in the amendment filed 05/02/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-13, 15-16, 18-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bathiche et al., “hereinafter Bathiche” (U.S. Patent Application: 20110314153) in view Dasai et al., “hereinafter Dasai”(U.S. patent Application: 20150088739) and further in view of Goodman et al, “hereinafter Goodman” (U.S. patent Application: 20180068297).


As per claim 1, Bathiche discloses a computer-implemented method to control wireless access to target devices, comprising: 
receiving, by one or more computing devices from a user device, a request to initiate wireless pairing between the user device and a target device (Bathiche, Para.07, a method of pairing a first computing device to a second computing device… sending a request from the first computing device to the second computing device for the first computing device to pair with the second computing device, Para.30, Some or all of the pairing negotiation steps may alternatively or additionally be performed through an intermediary, such as for example the service 104 via the network 108, Para.27, computing devices 102 may invoke user login service 122, which is used to authenticate a user seeking secure resources from service 104, either directly or through a paired computing device. As explained below, a user may authenticate him or herself to the service 104 by a variety of authentication protocols…Authentication of an initiating computing device seeking to initiate a pairing with a target computing device); 
receiving, by the one or more computing devices from the user device, a wireless signal of at least the target device collected by the user device (Bathiche, Para.27, The service 104 also provides a collection of services which applications running on computing devices 102 may invoke and utilize. For example, computing devices 102 may invoke user login service 122, which is used to authenticate a user seeking secure resources from service 104, either directly or through a paired computing device…a user or computing device ID, and personal verification indicia in the form of some authentication token. Authentication of an initiating computing device seeking to initiate a pairing with a target computing device may alternatively be performed by the target device in further embodiments.); 
building, by the one or more computing devices, a profile for the user device based on the collected wireless signals (Bathiche, Para.28, Where authentication is performed by the service 104, the ownership indicia for users and/or devices and the personal verification indicia for users may be stored in user account records 124 within a data structure 126. Data structure 126 may further include a variety of other data, including user profiles, user contacts, friends lists, etc. While servers 120, login service 122 and data structure 128 are shown as part of a single service 104, some or all of these components may be distributed across different services in further embodiments.), 
control, by the one or more computing devices, access of the user device to functionality of the target device based on the risk profile (Bathiche, Para.05, an initiating computing device to pair with a target computing device for the purpose of the initiating computing device joining a game running on the target computing device. Once the initiating computing device pairs with the target computing device, the initiating computing device may join the unique instance of the gaming session that the target computing device is playing, Para.27, a user may authenticate him or herself to the service 104 by a variety of authentication protocols, generally including some ownership indicia in the form of a user or computing device ID, and personal verification indicia in the form of some authentication token, Para.56, The target device 102t may have some authentication token 158 (FIG. 2) associated with the initiating device 102i. The target device 102t may have this token stored as a result of prior communications with the initiating device 102i. Alternatively, upon receiving the pairing request in step 350, the target device 102t may contact a trusted third party such as service 104, which includes a look-up table of device/user IDs and the associated authentication tokens. [The reference Bathiche did not disclose risk profile. The Examiner relied on the reference Evans for the “risk profile” ]). 
However Bathiche does not disclose building, by the one or more computing devices, a risk profile for the user device based on the collected wireless signals, the collected wireless signals of a least the target device is an audio frequency signal and wherein the risk profile is associated with a potential for fraudulent activity indicated by one or more factors in the collected wireless signals, wherein the risk profile includes wireless signal data of at least one device other than the target device;
Desai discloses building, by the one or more computing devices, a risk profile for the user device based on the collected wireless signals, wherein the risk profile is associated with a potential for fraudulent activity indicated by one or more factors in the collected wireless signals, wherein the risk profile includes wireless signal data of at least one device other than the target device (Desai, Para.60, generate a risk profile of a user, trigger-events, third-parties, resolution actions, life occurrences, and potential transactions and an expert engine that uses the risk profile to perform a risk-based ranking of resolution actions. The risk profile may further be used by the expert engine for determining if one or more resolution actions are suitable for presenting to the user. The risk profile may relate to the risk of a transaction for a vendor. The life occurrence node may be a mobile device, Para.182, In the context of risk profiling, a life occurrence management platform may utilize user risk profiling to allow merchants to maximize checkout conversion rates while also decreasing fraud on transactions through use of a risk based authentication system and dynamic multi-factor authentication methods). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bathiche with the teachings as in Desai. The motivation for doing so would have been for implementing a method for deriving at a mobile transaction platform a multi-dimensional context from one or more user transactions and determining at least one life occurrence based, at least in part, on the multi-dimensional context. The one or more user transactions may be conducted through the mobile transaction platform. The one or more user transactions are stored on a third-party source. In an aspect, the at least one life occurrence has yet to occur. In another aspect of the invention, the life occurrence has already occurred. The multi-dimensional context comprises at least one of user location information and life occurrence location information. The multi-dimensional context may include at least one of a time of life occurrence and a current time (Desai, Para.09).

However Bathiche and Dasia do not disclose the target device is an audio frequency signal.
Goodman discloses the target device is an audio frequency signal (Goodman, Para.31, the ATM 106 may electronically transmit the unique identifier to the mobile computing device 108, such as via near field communication, radio frequency, Bluetooth, local area network, audio signal, light signal, optically, or other suitable method.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bathiche, Dasai with the teachings as in Goodman. The motivation for doing so would have been for providing a description of systems and methods for the initiation and processing of a cardless automated teller machine (ATM) transaction via a mobile computing device.  The mobile computing device is used for input of the desired transaction details, and receives a unique identifier from the ATM that is intended for use for the transaction. (Goodman, Para.6).

With respect to Claim 10, 19 and Claim 20 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per claim 2, Bathiche in view of Dasai and Goodman disclose the method of claim 1, wherein receiving, by the one or more computing devices from the user device, a wireless signal of at least the target device collected by the user device further comprises receiving, by the one or more computing devices audio outside a bandwidth of the wireless signal of the target device collected by the user device. (Goodman, Para.29, a browser fingerprint, device identifier, geographic location, physical orientation of the mobile computing device 108, etc. In some cases, a combination of active and passive authentication data may be used. The mobile computing device 108 may store the authentication data, which may be used to authenticate the consumer 104 when attempting to initiate a new cardless transaction at an ATM 106. In some embodiments, the ATM 106 may be configured to perform additional authentication, such as using traditional methods (e.g., entry of a personal identification number or passcode). In other embodiments, the ATM 106 may accept the authentication performed by the mobile computing device 108 in place of performing its own authentication.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bathiche, Dasai with the teachings as in Goodman. The motivation for doing so would have been for providing a description of systems and methods for the initiation and processing of a cardless automated teller machine (ATM) transaction via a mobile computing device.  The mobile computing device is used for input of the desired transaction details, and receives a unique identifier from the ATM that is intended for use for the transaction. (Goodman, Para.6).

With respect to Claim 11 and 21 substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.
 
As per claim 3, Bathiche in view of Dasai and Goodman disclose the method of claim 1, wherein receiving, by the one or more computing devices from the user device, a wireless signal of at least the target device collected by the user device further comprises receiving, by the one or more computing devices, a plurality of signals in a frequency band of the wireless signal of the target device. (Bathiche, Para.47, The step 332 may identify no other potential target device, a single potential target device or multiple potential target devices.  If no device is found, the pairing attempt may be repeated or terminated.  If a group of one or more potential target devices is identified, the processor 140 attempts to identify a single such target device to pair, Para.49, the initiating device 102i can receive a Bluetooth signal from a target device 102t and therefore identify its proximity to the target device to provide relative location information.  In another embodiment, the initiating device 102i can search for all WiFi networks in the area and record the signal strength of each of those WiFi networks.  The ordered list of signal strengths provides a WiFi signature which can comprise the positional information.  ). 

With respect to Claim 12 is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.


As per claim 4, Bathiche in view of Dasai and Goodman disclose the method of claim 1, further comprising receiving, by the one or more computing devices from the user device, a determined location of the user device, and wherein the risk profile is built further based in the determined location (Dasai, Para.127, The multi-dimensional context 110 may comprise location information associated with resolving a life occurrence, such as user location, resolution path and/or resolution action location information, and the like. For example, the current location of the user may be determined using any location determination technologies such as global positioning system (GPS) and the like. The current location associated with the specific life occurrence may be a location that is not the user's current location (e.g. another person's home, any of a plurality of waypoints, and the like) The multi-dimensional context 110 may comprise at least one of time of life occurrence and current time, Desai, Para.60, generate a risk profile of a user, trigger-events, third-parties, resolution actions, life occurrences, and potential transactions and an expert engine that uses the risk profile to perform a risk-based ranking of resolution actions. The risk profile may further be used by the expert engine for determining if one or more resolution actions are suitable for presenting to the user. The risk profile may relate to the risk of a transaction for a vendor.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bathiche with the teachings as in Desai. The motivation for doing so would have been for implementing a method for deriving at a mobile transaction platform a multi-dimensional context from one or more user transactions and determining at least one life occurrence based, at least in part, on the multi-dimensional context. The one or more user transactions may be conducted through the mobile transaction platform. The one or more user transactions are stored on a third-party source. In an aspect, the at least one life occurrence has yet to occur. In another aspect of the invention, the life occurrence has already occurred. The multi-dimensional context comprises at least one of user location information and life occurrence location information. The multi-dimensional context may include at least one of a time of life occurrence and a current time (Desai, Para.09).


With respect to Claim 13 is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.


As per claim 5, Bathiche in view of Dasai and Goodman disclose the method of claim 1, wherein controlling access comprises basing a level of authentication required from the user device on the profile (Bathiche, Para.03, methods for pairing computing devices using an authentication protocol that allows an initiating computing device to gain access to a secure, encrypted network of a target computing device, Para.22, in order to complete the pairing process, the initiating device further authenticates itself to the target device to ensure that the initiating device is operated by a valid user before providing access to the secure resources of the target device. Authentication may be performed by a variety of protocols, including in one specific example, providing a fingerprint to a scanner on the initiating device..). 

As per claim 6, Bathiche in view of Dasai and Goodman disclose the method of claim 1, wherein the risk profile is built further based on one or more of the frequency of pairings between the user device and the target device, the rate of transactions completed after pairing between the user device and the target device, and the time of the pairing initiation (Bathiche, Para.71, the initiating device 102i may use the target device 102t to access all records and profile data of the owner of the initiating device 102i, Para.109, The initiating device 102i may use the public terminal 134 to access all records and profile data of the owner of the initiating device 102i that may be available from secure servers that may be accessible through network 108, Para.41, a timestamp can be created by a timer within the initiating device 102i, Para.68, The pairing list can be sorted in priority order given a number of different parameters, such as line of sight, location and proximity, frequency of pairing with said device, whether they are running the same application, similarity in social network, etc, Desai, Para.60, generate a risk profile of a user, trigger-events, third-parties, resolution actions, life occurrences, and potential transactions and an expert engine that uses the risk profile to perform a risk-based ranking of resolution actions. The risk profile may further be used by the expert engine for determining if one or more resolution actions are suitable for presenting to the user. ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bathiche with the teachings as in Desai. The motivation for doing so would have been for implementing a method for deriving at a mobile transaction platform a multi-dimensional context from one or more user transactions and determining at least one life occurrence based, at least in part, on the multi-dimensional context. The one or more user transactions may be conducted through the mobile transaction platform. The one or more user transactions are stored on a third-party source. In an aspect, the at least one life occurrence has yet to occur. In another aspect of the invention, the life occurrence has already occurred. The multi-dimensional context comprises at least one of user location information and life occurrence location information. The multi-dimensional context may include at least one of a time of life occurrence and a current time (Desai, Para.09).

 

With respect to Claim 15 and Claim 24 are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.


As per claim 7, Bathiche in view of Dasai and Goodman disclose the method of claim 1, wherein the target device comprises an automatic teller machine or an information kiosk (Bathiche, Para.29, Public terminal 136 may be a computing device with specific and limited capabilities, such as for example an ATM, airline or other ticketing kiosk, internet kiosk, photo kiosk and a variety of other public terminals.  ). 

As per claim 8, Bathiche in view of Dasai and Goodman disclose the method of claim 1, wherein the user device is a smartphone (Bathiche, Para.23, computing device 102-1 may be a mobile telephone of a mobile telephone network, Para.31, initiating device 102i may be a mobile telephone or other mobile computing device 102). 

With respect to Claim 16 is substantially similar to Claim 7 and Claim 8 and is rejected in the same manner, the same art and reasoning applying.


As per claim 9, Bathiche in view of Dasai and Goodman disclose the method of claim 1, wherein the profile server builds a risk profile based collected signals, frequency of pairings between the user device and the target device, the rate of transactions completed after pairing between the user device and the target device, and/or the time of the pairing initiation (Bathiche, Para.71, the initiating device 102i may use the target device 102t to access all records and profile data of the owner of the initiating device 102i, Para.109, The initiating device 102i may use the public terminal 134 to access all records and profile data of the owner of the initiating device 102i that may be available from secure servers that may be accessible through network 108, Para.41, a timestamp can be created by a timer within the initiating device 102i, Para.68, The pairing list can be sorted in priority order given a number of different parameters, such as line of sight, location and proximity, frequency of pairing with said device, whether they are running the same application, similarity in social network, etc ). 

	With respect to Claim 18 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449